                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                  Judge R. Brooke Jackson

Civil Action No. 1:20-cv-02179-RBJ

ARTHUR WALKER,

       Plaintiff,

v.

KNAPIC and
TRESCH,

       Defendants.


                          ORDER on PARTIAL MOTION TO DISMISS


       Plaintiff, a pro se inmate at the Buena Vista Correctional Complex, alleges that

defendants violated his First and Fourteenth Amendment rights by using racial slurs and placing

him in segregation (Knapic) and refusing his request to be transferred to a cell with a white

inmate because defendant Tresch allegedly did not want to place “N*****” with good white

inmates.” Defendants moved for partial dismissal pursuant to Rule 12(b)(6), contending the

Court lacks jurisdiction (1) over plaintiff’s claim for damages against them in their official

capacities; and (2) to grant injunctive relief against defendants in their individual capacities.

ECF No. 26. The Court referred the motion to United States Magistrate Judge Michael E.

Hegarty for a recommendation. ECF No. 27. Plaintiff responded to the motion. ECF No. 37.




                                                  1
        On November 10, 2020 Magistrate Judge Hegarty issued his recommendation that the

motion be granted. ECF No. 38. The parties were advised that written objections could be filed

within 14 days after service of the recommendation. Id. at 6, n.2. No objection was filed.

        “In the absence of timely objection, the district court may review a magistrate’s report

under any standard it deems appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir.

1991) (citing Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not appear that Congress

intended to require district court review of a magistrate’s factual or legal conclusions, under a de

novo or any other standard, when neither party objects to those findings.”)). The Court has

reviewed the relevant pleadings concerning the Recommendation. Based on this review, the

Court concludes that the magistrate judge’s analyses and recommendations are correct, and that

“there is no clear error on the face of the record.” Fed. R. Civ. P. 72 advisory committee’s note.

Therefore, the Court ADOPTS the Recommendation as the findings and conclusions of this

Court as to defendants’ partial motion to dismiss.

                                               ORDER

        1. The magistrate judge’s recommendation, ECF No. 38, is ACCEPTED AND

ADOPTED.

        2. Defendants’ partial motion to dismiss, ECF No. 26, is GRANTED. Plaintiff’s official

capacity claims for damages and his individual capacity claims for injunctive relief are dismissed

without prejudice. Plaintiff’s official capacity claims for injunctive relief and individual capacity

claims for damages will proceed.


        DATED this 10th day of May, 2021.

                                                        BY THE COURT:
                                                    2
    ___________________________________
    R. Brooke Jackson
    United States District Judge




3
